“Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 1 of 9 Fj

AO 245B (Rev. 09/19) | Judgment in a Criminal Case US.
Sheet 1 EASTERN DS! RICT COURT

 

UNITED STATES DISTRICT COURT

Eastern District of Arkansas

JAME
By: s

   

 

 

 

 

 

DEP
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE CLERK
V. )
REGGIE HORTON ) Case Number: 4:18-cr-00179-04 KGB
USM Number: 31925-009
) ROBERT TELLEZ
) Defendant’s Attorney
THE DEFENDANT:
| pleaded guilty to count(s) 1s
LJ pleaded nolo contendere to count(s)
which was accepted by the court.
LC was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 922(g)(1) Felon in Possession of Firearm, a Class C Felony 9/15/2017 1s
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
LJ The defendant has been found not guilty on count(s)
1 Count(s) 1,11, 12, 13, and 16 0 is | are dismissed on the motion of the United States.

 

., It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

6/10/2021

 

Date of Imposition of Judgment

Kushve MH. Balu

Signature df Judge

Kristine G. Baker, United States District Judge
Name and Title of Judge

 

WW, 2021

 

Date
Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 2 of 9

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of 7
DEFENDANT: REGGIE HORTON

CASE NUMBER: 4:18-cr-00179-04 KGB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
46 months.

Wi The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment, mental health counseling,
and educationa! and:vocational programs during incarceration. If he does not qualify for residential abuse treatment,
the Court recommends he participate in nonresidential treatment. The Court further recommends he be incarcerated in
a facility close to Hot Springs, Arkansas.

W\ The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marsha! for this district:

LC at Olam. 1 pm. on

 

LJ as notified by the United States Marshal.

1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

L) before 2 p.m. on

 

1 as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 3 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of /

DEFENDANT: REGGIE HORTON
CASE NUMBER: 4:18-cr-00179-04 KGB

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Three years.

MANDATORY CONDITIONS

_

You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

L] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4. [J You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable) ,
5. Mi You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
[] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. [} You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 4of9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 4 of 7

 

DEFENDANT: REGGIE HORTON
CASE NUMBER: 4:18-cr-00179-04 KGB

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to.unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

we

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 5of9
AO 245B (Rev. 09/19) Judgment in a’Criminal Case ‘

Sheet 3D — Supervised Release

DEFENDANT: REGGIE HORTON
CASE NUMBER: 4:18-cr-00179-04 KGB

SPECIAL CONDITIONS OF SUPERVISION

| The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
program. He shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
month, based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
treatment, the co-pay requirement will be waived.

Judgment—Page 5 of 7
Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 6 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 5 — Criminal Monetary Penalties
Judgment — Page 6 of t

DEFENDANT: REGGIE HORTON
CASE NUMBER: 4:18-cr-00179-04 KGB

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00
[J The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination.
L] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.
Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00
Restitution amount ordered pursuant to plea agreement $
The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
C] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

L] the interest requirement is waived for the [] fine (1 restitution.

[1 the interest requirement forthe (] fine (1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno raphy Victim Assistance Act of 2018, Pub. L. No. 115-299.
cto

** Justice for Victims o

Traffickin 015, Pub. L. No. 114-22

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19) nd BSE Fch8,G1600179-KGB Document 466 Filed 06/11/21 Page 7 of 9

Sheet 6 — Schedule of Payments

Judgment — Page 7 of
DEFENDANT: REGGIE HORTON
CASE NUMBER: 4:18-cr-00179-04 KGB

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Wj Lump sum payment of $ _ 100.00 due immediately, balance due

CJ _ not later than , or
[L] inaccordance with (] C, (7 D, QQ E,or CJ F below; or

B (1 Payment to begin immediately (may be combined with LIC, C1 D,or (CF below); or

C (1 Payment in equal ' (e.g, weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D UO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

(1 The defendant shall pay the cost of prosecution.
[} The defendant shall pay the following court cost(s):

MV] The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Preliminary Order of Forfeiture attached hereto.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 8 of 9
Case 4:18-cr-00179-KGB Document 463 Filed 06/09/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. Case No. 4:18-cr-00179-04 KGB
REGGIE HORTON DEFENDANT

PRELIMINARY ORDER OF FORFEITURE

It is hereby ordered that:

1. As the result of the December 14, 2020, guilty plea of defendant Reggie Horton,
Mr. Horton shall forfeit to the United States, under 18 U.S.C. § 924(d), 21 U.S.C. § 853, and 28
U.S.C, § 2461 (c), a F.LE., .25 caliber pistol, model Titan, serial number B43016 with magazine;
and seven rounds of .25 caliber ammunition (collectively “property subject to forfeiture”).

2. Upon the entry of this Order, the United States Attorney General or a designee
(collectively “Attorney General”) is authorized to seize the above-listed property and to conduct
any discovery proper in identifying, locating, or disposing of the property subject to forfeiture.
Fed, R. Crim, P. 32.2(b)(3). Further, the Attorney General is authorized to commence any
applicable proceeding to comply with statutes governing third-party rights.

3. The United States shall publish, in such a manner as the Attorney General may
direct, notice of this Order and the United States’ intent to dispose of the property subject to
forfeiture. The United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the property subject to forfeiture.

4. Any person, other than Mr. Horton, asserting a legal interest in the property subject
to forfeiture may petition the Court for a hearing without a jury to adjudicate the validity of his or

her alleged interest in the property and for an amendment of this Order. See 21 ULS.C. § 853()(2);
Case 4:18-cr-00179-KGB Document 466 Filed 06/11/21 Page 9 of 9
Case 4:18-cr-00179-KGB Document 463 Filed 06/09/21 Page 2 of 2

28 U.S.C. § 2461(c). This petition must be filed within 30 days of the final publication of notice
or receipt of notice, whichever is earlier. 21 U.S.C. § 853(n)(2). |

5. This preliminary order of forfeiture shall become final as to Mr. Horton at the time
of sentencing and shall be made part of the sentence and included in the judgment. Fed. R. Crim
P. 32.2(b)(4)(A). If no third-party files a timely claim, this Order shall become the final order of
forfeiture. Fed. R. Crim. P. 32.2(c)(2).

6. Any petition filed by a third-party asserting an interest in the property subject to
forfeiture shall be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the property subject to forfeiture, the time
and circumstances of the petitioner’s acquisition of the right, title, or interest in the property subject
to forfeiture, any additional facts supporting the petitioner’s claim and the relief sought.

7. After the disposition of any motion filed under Federal Rule of Criminal Procedure
32,2(c) 1 \(A) and before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is necessary or desirable
to resolve factual issues.

8. The United States shall have clear title to the property subject to forfeiture
following the Court’s disposition of all third-party interests, or, if none, following the expiration
of the period provided for the filing of third-party petitions.

9. The Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. See Fed, R. Crim, P, 32.2(e).

It is so ordered this 9" day of June, 2021.

Tush 4. Palo
Ktistine G. Baker
United States District Judge

 
